ORDER
PER CURIAM.
Kristy M. Martinez (hereinafter “Mov-ant”) appeals the denial of her Rule 24.085 motion for post-conviction relief without an evidentiary hearing. Movant pleaded guilty to one count of first degree robbery, Section 569.020 RSMo (2000) 1, one count of attempted robbery, Section 569.020, and one count of armed criminal action, Section 571.015. She was sentenced to twenty years’ imprisonment on the count of first degree robbery, twelve years on the count of attempted robbery, and ten years on the count of armed criminal action, to run concurrently.
In her Rule 24.035 motion, Movant asserted the motion court clearly erred in denying her motion because there was not a factual basis to support her plea in that the plea hearing did not establish what the dangerous instrument was to support a first degree robbery conviction and did not establish the size of the knife used in the attempted robbery. Additionally, Movant claims she was coerced into pleading guilty by her plea counsel.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. The motion court’s findings of fact and conclusions of law are not clearly erroneous. Rule 24.035(k). An opinion reciting the *906detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).

. All further statutory references herein are to RSMo (2000) unless otherwise indicated.